[Cite as Spero v. Project Lighting, L.L.C., 2013-Ohio-1294.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


MITCHELL SPERO, TRUSTEE OF THE                           :     OPINION
MANNY AND SYDELLE SPERO
DYNASTY TRUST, et al.,                                   :
                                                               CASE NO. 2012-P-0031
                 Plaintiffs-Appellees,                   :

        - vs -                                           :

PROJECT LIGHTING, LLC, et al.,                           :

                 Defendants-Appellants,                  :

MITCHELL SPERO, et al.,                                  :

                 Third Party                             :
                 Defendants-Appellees.


Civil Appeal from the Portage County Court of Common Pleas, Case No. 2008 CV
1749.

Judgment: Affirmed.


Alan N. Hirth and Peter Turner, Meyers, Roman, Friedberg & Lewis, 28601 Chagrin
Boulevard, Suite 500, Cleveland, OH 44122; and William D. Lentz, Sandvoss & Lentz,
228 West Main Street, P.O. Box 248, Ravenna, OH 44266-0248 (For Plaintiffs-
Appellees and Third Party Defendants-Appellees Mitchell Spero, Ezra Spero, and
Greta Longwell-Albert).

George J. Argie, Lou D’Amico, and Dominic J. Vitantonio, Argie, D’Amico & Vitantonio,
6449 Wilson Mills Road, Mayfield Village, OH 44143-3402; and Mitchell A. Stanley,
14545 Shire Court, Russell, OH 44072 (For Defendants-Appellants).

Dennis A. Rotman, 1350 Standard Building, 1370 Ontario Street, Cleveland, OH
44113 (For Third Party Defendant-Appellee The Spero Electric Corporation).

James D. Wilson, 29225 Chagrin Boulevard, Suite 350, Cleveland, OH 44122 (For
Third Party Defendant-Appellee Greenfield Commercial Credit LLC).
TIMOTHY P. CANNON, P.J.

       {¶1}   Appellants, Project Lighting, LLC; Prospetto Light, LLC; Prospetto

Lighting, LLC; Project Light, LLC; Sam Avny; and Anthony J. DeAngelis, appeal

numerous judgments of the trial court, including the trial court’s granting of appellees’

motion to enforce settlement agreement and the trial court’s granting of Appellee

Greenfield Commercial Credit, LLC’s (“Greenfield”) motion for summary judgment. This

court must determine: (1) whether it was error for the trial court to find that the parties

entered into a confidential settlement agreement which, in part, dismissed all pending

claims between the parties except Greenfield; and (2) whether the trial court erred in

granting Greenfield’s motion for summary judgment.        For the following reasons, we

affirm the judgments of the trial court.

       {¶2}   This case stems from the dissolution of a joint venture agreement between

Avny/Lighting Design, Inc. and Mitchell Spero, Manny Spero, and The Spero Electric

Corporation. Avny, who has expertise and experience in making and producing high-

end lighting projects, partnered with Spero, who provided the office, facilities, and

production.

       {¶3}   The parties formed several limited liability companies which were owned

50% by Avny and 50% by the Spero trusts. Two of these entities are Project Lighting

and Prospetto Lighting. Another entity, Project Light, is solely owned by Avny. The

parties debated the ownership of the fourth entity, Prospetto Light.




                                            2
        {¶4}    Prior to the filing of the lawsuit, a total lack of trust developed between the

principals of the venture, as the parties did not act in good faith and their actions had

been predicated on mistrust of the other.1

        {¶5}    On March 24, 2009, the trial court’s magistrate appointed a receiver to

immediately take possession of all assets, real and personal property, funds,

documents, records, and business operations of Project Lighting, Prospetto Lighting,

and Prospetto Light. The trial court found that “there are real questions as to which LLC

or Corporation has what assets or liability and what inventory exists. There needs to be

a true accounting of those assets and liabilities flowing from the joint venture into the

various LLCs or Corporations.”

        {¶6}    Numerous incidents resulted in show cause orders for contempt being

filed against Project Light, Avny, and DeAngelis.               The hearings were to begin on

January 28, 2010. However, on that date, and after nearly four hours of negotiations,

the parties represented to the trial court they had reached a confidential settlement

agreement. The parties, along with counsel, the magistrate, and the receivers, signed a

handwritten document, entitled “Terms of Settlement” (hereinafter referred to as the

“Term Sheet”). On the record, the parties represented that an agreement had been

reached with all of the parties except Greenfield.

        Settlement Agreement of January 28, 2010

        {¶7}    As agreed in the Term Sheet, after the hearing on January 28, 2010,

counsel for appellees formally drafted the settlement agreement. Appellants refused to

execute the agreement.


1. In a prior appeal, this court affirmed the trial court’s finding of contempt against Anthony DeAngelis
and Sam Avny. Spero v. Project Lighting, LLC, 11th Dist. No. 2011-P-0002, 2011-Ohio-6521.


                                                   3
      {¶8}   On March 3, 2010, appellees filed a joint motion to enforce settlement

reached in court on January 28, 2010.        As a result of this motion, the trial court

conducted a hearing on June 1, 2010. At this hearing, Receiver Daywalt testified that,

after four hours of negotiations, the Term Sheet was prepared and signed by all parties

and their respective counsel.     Receiver Daywalt also signed the Term Sheet.           In

addition, Attorney Turner, Spero’s attorney, testified regarding the terms that were

incorporated into the agreement. There was no testimony presented by appellants.

      {¶9}   On June 21, 2010, the trial court entered its Order and Journal Entry

granting appellees’ motion to enforce. The trial court found that a settlement agreement

was in existence. The court recognized that since the payment dates had expired, the

first payment was to occur on or before July 7, 2010. Further, the court attached the

Term Sheet to its order and held that the terms of the agreement are contained in such

exhibit along with “the usual, customary and statutory language that would be included

in a formal document.” The trial court again ordered appellees’ counsel to draft the

formal agreement.

      {¶10} On July 27, 2010, the trial court issued an order and journal entry

regarding the draft of the settlement agreement. In its entry, the trial court noted that

appellants objected to the language of the settlement agreement and requested the

court to modify the installment payment schedule. The trial court modified the payment

schedule and other portions of the settlement agreement.          The trial court stated,

“[appellants] are cautioned that regardless of their actions, the first installment payment

is due on August 2, 2010, time is of the essence.”




                                            4
       {¶11} On August 9, 2010, appellees filed a motion to require appellants to

execute the confidential, sealed, and modified settlement agreement filed with the court.

In a December 8, 2010 judgment entry, the trial court granted appellees’ motion and

ordered the parties to execute the agreement by noon on December 16, 2010.

       {¶12} On December 17, 2010, the parties signed the final version of the

confidential settlement agreement (the “Settlement Agreement”), which was filed under

seal with the trial court. The parties also filed a stipulation of dismissal, with prejudice,

pursuant to the terms of the Settlement Agreement. All claims asserted by and against

Greenfield remained pending for adjudication.

       {¶13} Also on December 17, 2010, the parties filed a consent judgment entry in

favor of appellees against appellants in the amount of $1,000,000, “less all amounts

paid pursuant to paragraph 2 of the Confidential Settlement Agreement executed by the

parties.”

       {¶14} Appellants filed an appeal from this judgment; however, this court

recognized that the trial court failed to include the requisite Civ.R. 54(B) language, and

that appeal was dismissed.

       Motion for Summary Judgment

       {¶15} On appeal, appellants also allege the trial court erred in granting Appellee

Greenfield’s motion for summary judgment.

       {¶16} Greenfield, as the lender, and The Spero Electric Corporation, as the

borrower, executed a loan and security agreement dated July 12, 2006. The Spero

Electric Corporation defaulted on the loan terms. The loan and security agreement

provided for a pledge of collateral from The Spero Electric Corporation to Greenfield




                                             5
that included inventory and proceeds of inventory. Exercising this right, Greenfield sent

customers of The Spero Electric Corporation secured creditor letters directing the

payment of invoices to “Greenfield Commercial Credit, Assignee of Spero Electric

Corporation.” These letters include a line that reads: “Re: Spero Electric Corporation/

Prospetto Light (‘Borrower’).” The letter reads, in pertinent part:

       {¶17} Greenfield Commercial Credit * * * and Borrower are parties to a

              security Agreement pursuant to which Borrower granted a security

              interest in, among other things, all of its accounts receivable * * * to

              secure payment of all present and future obligations of Borrower to

              Greenfield.

       {¶18} Pursuant to Greenfield’s rights under the Security Agreement and

              the Uniform Commercial Code, including without limitation Section

              9-406 and 9-607, you are hereby directed to make payment on all

              Accounts now or hereafter due by you to Borrower, directly to

              Greenfield * * *. From this date forward, do not make payment on

              any Account directly to Borrower. You may only discharge your

              obligation on such Account by paying Greenfield. This letter shall

              remain in effect until revoked in writing by Greenfield.

       {¶19} These secured creditor letters are the basis upon which appellants

brought a third-party complaint alleging Greenfield wrongly collected accounts

receivable that were actually payable to one or more of appellants. Appellants’ claims

against Greenfield include tortious interference with contract, conversion, and fraud.




                                             6
         {¶20} Greenfield filed a motion for summary judgment, and appellants filed a

response. In a judgment dated March 10, 2011, the trial court granted Greenfield’s

motion for summary judgment.

         {¶21} Appellants filed the instant appeal and, as their first assignment of error,

state:

         {¶22} “The trial court erred in granting Plaintiffs-Appellees’ motion to enforce

settlement agreement where the parties had not reached agreement on all material

terms, where the trial court added terms not contemplated or agreed upon by the

parties, and where the trial court published terms of an agreement intended by all

parties to remain confidential.”

         {¶23} On appeal, appellants maintain the parties executed a Term Sheet, which

set forth an outline from which to prepare a more definite agreement. This Term Sheet,

appellants maintain, was signed by the parties and indicated that a definitive settlement

agreement was to be executed no later than February 15, 2010. Therefore, appellants

argue the Term Sheet was merely an agreement to make an agreement—not a final

contract subject to enforcement.

         {¶24} A settlement agreement is a particularized form of a contract. Noroski v.

Fallet, 2 Ohio St.3d 77, 79 (1982). It is a “contract designed to terminate a claim by

preventing or ending litigation, and * * * such agreements are valid and enforceable by

either party.” Continental W. Condominium Unit Owners Assn. v. Howard E. Ferguson,

Inc., 74 Ohio St.3d 501, 502 (1995). If a contract encompasses the essential terms of

the agreement, it is binding and enforceable. Mr. Mark Corp. v. Rush, Inc., 11 Ohio

App.3d 167, 169 (8th Dist.1983).




                                             7
      {¶25} Appellants cite Rulli v. Fan Co., 79 Ohio St.3d 374 (1997) to support their

argument that the parties do not have a valid contract even though the Term Sheet of

January 28, 2010, appears reasonably clear.          The Ohio Supreme Court in Rulli

answered whether the trial court erred “by ordering the enforcement of a disputed

settlement agreement without first conducting an evidentiary hearing.”        (Emphasis

added.)      Id. at 376.   The Rulli Court stated, “[w]here the meaning of terms of a

settlement agreement is disputed, or where there is a dispute that contests the

existence of a settlement agreement, a trial court must conduct an evidentiary hearing

prior to entering judgment.” (Emphasis added.) Id.

      {¶26} The Ohio Supreme Court has stated that the issue of “whether the parties

intended to be bound * * * is a question of fact properly resolved by the trier of fact.”

Oglebay Norton Co. v. Armco, Inc., 52 Ohio St.3d 232, 235 (1990); Normandy Place

Assoc. v. Beyer, 2 Ohio St.3d 102, 105 (1982).

      {¶27} At the end of the hearing on January 28, 2010, the parties announced in

open court that they had reached a confidential settlement agreement. The parties,

when asked if they had agreed to the terms and conditions of the settlement, answered

in the affirmative. The Term Sheet was executed by the parties, attorneys, and the

receivers.

      {¶28} After a dispute arose, the trial court did indeed conduct an evidentiary

hearing on June 1, 2010. Testimony was presented by the receiver and counsel for

Spero. There was no testimony presented by appellants. As a result of that hearing,

the trial court found a settlement agreement existed between the parties. The trial court

additionally found that “the dispute between the parties is over additional terms that




                                            8
were not part of the original agreement.” (Emphasis added.) After conducting the

hearing, the trial court ordered the Settlement Agreement to reflect solely the

handwritten terms of the Term Sheet, which was agreed upon by the parties on January

28, 2010.

       {¶29} Further, the only addition to the Settlement Agreement, as ordered by the

trial court, was the “usual, customary and statutory language that would be included in a

formal document.” Appellants argue, without citing to any authority, that this addition by

the trial court was error as it hindered the parties’ efforts to draft and execute a written

agreement. We find the record reflects otherwise, as the trial court actually ordered

additional revisions to the Term Sheet upon the request of appellants.

       {¶30} Appellants also argue that if the Term Sheet had contained all of the

essential terms of settlement, there would have been no need to enter into a more

definitive settlement agreement, as provided in the January 28, 2010 agreement. In

Hopes v. Barry, 11th Dist. No. 2010-A-0042, 2011-Ohio-6688, this court recognized that

parties may enter into a contract even if their agreement contemplates further action

toward formalization. As in Hopes, the subsequent action was merely to memorialize

the Term Sheet into a formal settlement agreement. Id. at ¶42.

       {¶31} Appellants also argue that by attaching the Term Sheet as an exhibit to

the June 21, 2010 journal entry and order, the trial court voided the terms of the

confidential Settlement Agreement. Appellants, however, have not cited any authority

for this proposition of law. Moreover, appellants did not make an effort to strike or

withdraw the Term Sheet at the court below.




                                             9
       {¶32} Appellants potentially enjoyed a substantial benefit by entering into the

agreement on January 28, 2010, as they were about to defend a request to have them

found in contempt.    Appellants represented to the trial court they had agreed to a

settlement, eliminating the need for the contempt hearing. At the evidentiary hearing

conducted by the trial court on June 1, 2010, appellants did not present any evidence of

any omitted material term contemplated by the parties. The trial court did not abuse its

discretion in finding that an enforceable settlement agreement had been reached, as

there is ample evidence in the record to support such a finding.

       {¶33} Based on the foregoing, we find appellants’ first assignment of error

without merit.

       {¶34} As their second assignment of error, appellants’ allege:

       {¶35} “The trial court erred in granting judgment in favor of Plaintiffs-Appellees

based upon breach of a settlement agreement that was not yet final, and for which the

time for appeal has not yet run.”

       {¶36} Under this assigned error, appellants argue this matter was not final until

March 10, 2011, when the trial court granted Greenfield’s motion for summary

judgment, thereby disposing of all claims involving all parties. Appellants assert that it

was error for the trial court to expect appellants to pay on the settlement agreement

prior to the case being final and prior to the time for appeal. Appellants argue that on

December 17, 2010, the trial court entered judgment against them in the amount of

$1,000,000, which is a “penalty provision for their failure to abide by the payment terms”

expressed in the January 28, 2010 Term Sheet.




                                           10
      {¶37} To support this argument, appellants cite to Girard v. Leatherworks

Partnership, 11th Dist. No. 2001-T-0138, 2002-Ohio-7276, and Cuyahoga Metro. Hous.

Auth. v. Jackson, 67 Ohio St.2d 129 (1981). In Leatherworks, this court held that an

appellate court does not have jurisdiction to determine an appeal when the trial court

has failed to include Civ.R. 54(B) language. Id. at ¶31. In Jackson, the Ohio Supreme

Court held that Civ.R. 54(B) is inapplicable in forcible and detainer proceedings due to

the summary nature of those proceedings and the nature of the relief sought. Id. at

131-132. “[T]he drafters of the Rules of Civil Procedure were careful to avoid encrusting

this special remedy with time consuming procedure tending to destroy its efficacy.” Id.

at 131.

      {¶38} Appellants’ assertion that the Settlement Agreement was not final and

appealable, and thus not enforceable by the trial court, is without merit. None of the

cases cited to by appellants stand for the proposition that a party to a settlement

agreement is obviated from its obligation to pay a sum certain based on the terms of

such agreement. Appellants’ obligation to pay by a date certain was founded initially by

the terms and obligations of the parties’ Settlement Agreement; appellants agreed to

these certain conditions. The trial court’s role in finding the obligation enforceable did

not create this obligation.   In addition, appellants fail to address the fact that on

December 17, 2010, they subsequently consented to a judgment for $1,000,000, “less

all amounts paid pursuant to paragraph 2 of the Confidential Settlement Agreement

executed by the parties[.]”     Avny and DeAngelis signed the consent agreement

individually; Avny also signed as president of, inter alia, Project Light, Prospetto Light,

Project Lighting, and Prospetto Lighting.




                                            11
       {¶39} Further, on December 17, 2012, the parties, with the exception of

Greenfield, stipulated to the following:

       {¶40} [A]ll claims, counterclaims, and third-party claims between and

              amongst said parties are dismissed, with prejudice, pursuant to the

              terms of the Settlement Agreement with the further stipulation that

              the Court shall retain jurisdiction, if necessary, to enforce the terms

              of the Settlement Agreement and/or to reopen the case for the

              submission and entry of a Consent Judgment Entry.

       {¶41} We recognize that trial courts have inherent power to both issue orders

and enforce their orders. “Trial courts have power to issue orders pursuant to the Rules

of Civil * * * Procedure. Generally interlocutory in nature, these orders are necessary to

ensure that litigation progresses toward final resolution. Were [appellants’] reasoning

correct, no trial court could ever enforce an order during the course of the proceedings.”

McCord v. McCord, 10th Dist. Nos. 06AP-102 & 06AP-684, 2007-Ohio-164, ¶12.

       {¶42} Appellants’ second assignment of error is without merit.

       {¶43} Appellants’ third assignment of error maintains:

       {¶44} “The trial court erred in granting Third-Party Defendant-Appellee

Greenfield Commercial Credit, LLC’s motion for summary judgment where genuine

issues of material fact remained to be determined at trial.”

       {¶45} Pursuant to Civil Rule 56(C), summary judgment is proper if:

       {¶46} (1) No genuine issue as to any material fact remains to be litigated;

              (2) the moving party is entitled to judgment as a matter of law; and

              (3) it appears from the evidence that reasonable minds can come to




                                            12
              but one conclusion, and viewing such evidence most strongly in

              favor of the party against whom the motion for summary judgment

              is made, that conclusion is adverse to that party. Temple v. Wean

              United, Inc., 50 Ohio St.2d 317, 327 (1977).

       {¶47} To prevail on a motion for summary judgment, the moving party has the

initial burden to affirmatively demonstrate that there is no genuine issue of material fact

to be resolved in the case, relying on evidence in the record pursuant to Civ.R. 56(C).

Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996).          If this initial burden is met, the

nonmoving party then bears the reciprocal burden to set forth specific facts which prove

there remains a genuine issue to be litigated, pursuant to Civ.R. 56(E). Id.

       {¶48} An appellate court reviews an award of summary judgment de novo.

Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105 (1996). Thus, the court of appeals

applies “the same standard as the trial court, viewing the facts in the case in a light most

favorable to the non-moving party and resolving any doubt in favor of the non-moving

party.” Viock v. Stowe-Woodward Co., 13 Ohio App.3d 7, 12 (6th Dist.1983).

       {¶49} Appellants asserted three causes of action against Greenfield: tortious

interference with a contract, conversion, and fraud.

       {¶50} “The elements of the tort of tortious interference with contract are (1) the

existence of a contract, (2) the wrongdoer’s knowledge of the contract, (3) the

wrongdoer’s intentional procurement of the contract’s breach, (4) lack of justification,

and (5) resulting damages.” Fred Siegel Co., L.P.A. v. Arter & Hadden, 85 Ohio St.3d

171 (1999), paragraph one of the syllabus.




                                             13
       {¶51} In order to meet the first element of tortious interference with a contract, a

contract must exist between appellants and the customers who received the secured

party letters from Greenfield. However, in their response to Greenfield’s motion for

summary judgment, appellants failed to meet their reciprocal burden as they did not

provide any evidence to establish the existence of a contractual relationship with

customers to whom secured creditor letters were directed by Greenfield.

       {¶52} Appellants’ second cause of action, conversion, is defined as the

“‘wrongful exercise of dominion over property in exclusion of the right of the owner, or

withholding it from his possession under a claim inconsistent with his rights.’” Northway

McGuffey College, Ltd. v. Brienza, 7th Dist. No. 07 MA 145, 2008-Ohio-6207, ¶35,

quoting Daniel E. Terreri & Sons, Inc. v. Mahoning Cty. Bd. of Commrs., 153 Ohio

App.3d 95, 2003-Ohio-1227 (7th Dist.).

       {¶53} Here, appellants did not meet their reciprocal burden in demonstrating the

existence of a genuine issue of material fact. Greenfield demonstrated that it was a

secured creditor; the inventory products at issue were secured with UCC Financing

Statements on file with the Ohio Secretary of State. Further, DeAngelis admitted that

the products purchased by Spero were recorded within the general inventory records of

The Spero Electric Corporation, and the various bank accounts of The Spero Electric

Corporation paid for such products.

       {¶54} Appellants’ third cause of action, fraud, has various elements: (1) a

representation (or concealment of a fact when there is a duty to disclose) (2) that is

material to the transaction at hand, (3) made falsely, with knowledge of its falsity or with

such utter disregard and recklessness as to whether it is true or false that knowledge




                                            14
may be inferred, and (4) with intent to mislead another into relying upon it, (5) justifiable

reliance, and (6) resulting injury proximately caused by the reliance. Burr v. Stark Cty.

Bd. of Commrs., 23 Ohio St.3d 69, 73 (1986).

       {¶55} Greenfield, in its motion for summary judgment, attached numerous

exhibits pursuant to Civ.R. 56(C).      As stated in the affidavit of Bryan Kreger, an

employee of Greenfield, The Spero Electric Corporation informed Greenfield, pursuant

to their security agreement, which customers owed a balance.            The Spero Electric

Corporation also registered the trade name Spero with the Ohio Secretary of State.

Further, The Spero Electric Corporation produced numerous documents with the names

“Prospetto” and “Prospetto Lighting.”       The Spero Electric Corporation also made

numerous references to the “Prospetto” line in documents submitted to Greenfield,

including balance sheets, and business plans. Appellants did not produce any evidence

to demonstrate there remains a genuine issue of material fact as to the count of fraud;

we will not rely on appellants’ conclusory statements. See Niermeyer v. Cook’s Termite

& Pest Control, Inc., 10th Dist. No. 05AP-21, 2006-Ohio-640, ¶34 (“legal conclusions or

opinions without setting forth supporting facts are insufficient to meet the requirements

of Civ.R. 56(E)”).

       {¶56} Appellants’ third assignment of error is without merit.

       {¶57} The judgment of the Portage County Court of Common Pleas is hereby

affirmed.



DIANE V. GRENDELL, J.,

THOMAS R. WRIGHT, J.,

concur.


                                             15